People v Colon (2016 NY Slip Op 08459)





People v Colon


2016 NY Slip Op 08459


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Sweeny, J.P., Renwick, Richter, Manzanet-Daniels, Kapnick, JJ.


2492 5674/12

[*1]The People of the State of New York, Respondent,
vJose Colon, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Ben A. Schatz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yan Slavinskiy of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered April 16, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations.
The court properly exercised its discretion in denying defendant's request for new counsel, made before the suppression hearing. The court gave defendant ample opportunity to air his grievances against counsel, and this constituted a suitable inquiry, given the lack of substance of those complaints (see People v Porto, 16 NY3d 93, 100-101 [2010]). Defendant only expressed disagreements about trial strategy, misunderstandings of law, and a generalized complaint about the quality of the representation (see e.g. People v Hopkins, 67 AD3d 471, 472 [1st Dept 2009], lv denied 14 NY3d 771 [2010]). Counsel's comments did not create a conflict or have any adverse impact on defendant (see People v Nelson, 27 AD3d 287 [1st Dept 2006], affd 7 NY3d 883 [2006]).
Defendant's challenge to the legality of the use of his third-degree weapon possession conviction as a violent predicate felony is unavailing (see People v Smith [McGhee], 27 NY3d 652, 670 [2016]). We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK